Citation Nr: 1228276	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  10-14 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to November 2000, October 2001 to March 2002, January 2003 to January 2005, and from March 2006 to September 2007.  He is in receipt of the Combat Action Badge from his last period of active duty.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for PTSD and assigned a 10 percent rating effective April 24, 2009.  

The rating assigned was subsequently increased to 50 percent, also effective April 24, 2009, after the Veteran perfected an appeal.  See May 2010 supplemental statement of the case.  Despite the increased rating granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement (NOD) as to an RO decision assigning a particular rating, a subsequent decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The Veteran requested a Board hearing in his March 2010 VA Form 9.  The RO informed the Veteran that his requested videoconference hearing had been scheduled for July 2012.  See June 2012 letter.  Prior to the hearing date, however, the Veteran indicated that he wished to withdraw his hearing request.  See VA Form 21-4138 received July 2012.  The Board may proceed accordingly.  38 C.F.R. § 20.704 (2011). 


FINDING OF FACT

In July 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal involving entitlement to an initial rating in excess of 50 percent for PTSD.  



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to an initial rating in excess of 50 percent for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011). 

In July 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he wished to withdraw his appeal involving entitlement to an initial rating in excess of 50 percent for PTSD.  See VA Form 21-4138 received July 2012.  As appellant has withdrawn his appeal concerning this claim, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning this claim and it is dismissed.


ORDER

The issue of entitlement to an initial rating in excess of 50 percent for PTSD is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


